Title: To George Washington from Lund Washington, 23 April 1783
From: Washington, Lund
To: Washington, George


                        
                            Dr Sir
                            Mount Vernon April 23d 1783
                        
                        Your Letter of the 9th Inst. is at Hand—with a small bag of seed inclosed which Phillup has sew’d—Peace
                            rejoices every one and I hope we shall make a proper use of it—yet it does not appear that the people of this city think
                            much about it, on monday last was our Election for Assembly Men when Broad Water was Elected in preferance to Doctr
                            Stewart who is alow’d by all who know him to be a man of the first Education and Abilities among us—He is a modest man and
                            did not go much among the people, only made his intention known to the Heads of the people—it was very tight
                                Poleing between Broadwater & Stewart the former carried it by only 3 votes, there were
                            some who woud have Blushd to vote agnt Stuart and therefore did not Vote at all, by which means he lost his Election
                            among these were your old friend McCarty. it so happened that several of the Alexandria Gentlemen were absent or he woud
                            have been Elected at any rate—It is conjectured that neither Mason or Henderson wishd him to go—they did not Act openly
                            agnt him. but there were some who voted against Stuart that Hendersons look woud have turned—Mason was not present but
                            he had said he shoud Vote for Broadwater altho he was a very Ignorant man and the other a very Clever man—It is beleived
                            that Henderson did not chuse to have any one there who coud oppose him in any thing, and as to Mason whose whole mind is
                            taken up with saveg & accumilateg wealth he has long found out that Stuart is no friend to monopolizeg
                            Lands—Henderson was Elected by a Great Majority. We have carried into the Mill from Muddy Hole Plantation, between Augut
                            80 & 81 259 Bu: and from 81 to 82 576 1/2 Bu: and from 82 to the present time 410 3/4 Bushels of Wheat. From Doge
                            Run Plantation from 80 to 81—309 Bu: from 81 to 82—684 Bu: and from 82 to the present time 554 1/2 Bushels—From the FarsoyM—From 80 to 81M—From 81 to 82 520 1/2—and from 82 to the present time 395 1/2 Bushels of Wheat From
                            the Neck from 80 to 81—520 1/4—from 81 to 82—1065 & from 82 to the present time 1159 Bushels—this is altogether
                            but poor Crops and much of the above was very light Wheat some weighing so low as 54 lb. ⅌ Bushel but some of it weighd
                            60 lb. ⅌ Bushel the last Crop was much Fly eaten, the Crop before very little. we suffer for rain at present but our
                            prospect for Wheat now growing is a good one better than we have had for several years—Wheat yet has not raised in price
                            but there are but few who will sell expectg it to be High—our people at present are all well except old
                            Johnboy who I think will never recover he has been long ill—Betsy joins in Compliments to Mrs Washington
                            & self—Am yours &c.
                        
                            Lund Washington
                        
                    